Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “902” has been used to designate both “scale” and “sensor”; reference character “910” has been used to designate both “data communication unit” and “station processor”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "902" and "906" have both been used to designate “sensor”; reference characters "1010" and "1202" have both been used to designate “on-site printer”; reference characters “102,” “304,” “402,” and “1008” have been used to designate “smart phone”; reference characters “812,” “910,” “1002,” and “1102” are used to designate “station processor”; reference characters “104,” “702.” “1004,” “1104” are used to designate “user identification .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 802, 804, 806, 810, 812, 902, 904, 906, 908, 910.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim recites subject matter within a statutory category as a machine (claims 1-20), which recite steps of receiving excreta even data, store the excreta event data, process the excreta event data, and report health and wellness data.  
These steps of receive excreta event data, process the excreta event data, and report health and wellness data, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the central base language, receiving, processing, and reporting in the context of this claim encompasses a mental process of the user analyzing the received excreta information to evaluate the health and wellness data of a user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 10, reciting particular aspects of purchasing on the spot registration, which is a commercial interaction (i.e. sales activities); such as claim 16, reciting aspects of identifying trends in health and wellness data that may be performed in the mind but for recitation of generic computer components, such as claim 18, reciting particular aspects of how to identify the user as a pre-qualified user, identifying the station as in-network, 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of pre-qualification mechanism (spec. pg. 8, smart device), stations with a user identification unit (spec. pg. 8-10, Bluetooth technology, QR code reader, etc.), toilet (pg. 11, normal washroom facilities), bowl to receive excreta (pg. 11, normal washroom facilities), sensors (pg. 12), a bowl clearing mechanism (pg. 11, normal washroom facilities), processor (pg. 13; pg. 18), communication unit (pg. 13; pg. 18), central base with storage unit, receiving unit, processor, and reporting unit (pg. 18) amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 4 (signal transmitted from the smart device, pg. 13), claims 5-6 (readable code, pg. 9-10), claim 7 (bioinformatics identification, pg. 10), claim 8 (scan a code using a smart device, transmit to the central base, and transmit a signal to the user identification unit), claims 9-10 (register with the system), claim 14 (additional sensors measuring non-excreta properties, pg. 12), claim 17 (receiving digital reports), claim 18 (app on a smart device), and claim 20 (printing health and wellness data, ) additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a station processor receiving signals from the sensor and user identification device; a station data communication unit sending data to central base receiving unit, central base reporting unit to report data to appropriate user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); central base storage unit storing excreta event data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); user identification unit determining if the user is pre-qualified user, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which claims 4, 8, and 17-19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 4, 8, 17-19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 713, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staton et al. (U.S. Publication No. 2018/0163388).
As per claim 1, Staton teaches a system for monitoring and reporting health and wellness data comprising: 
(Staton: para. 50; An authenticator verifying the identity of the user. The authenticator matches the device ID obtained when the user is at the urinal with the device ID retrieved during the mobile application installation to authenticate the user.); 
-a plurality of stations, each station comprising:
	-a user identification unit to determine if the user is a pre-qualified user and, if so, identify that pre-qualified user (Staton: para. 50);
	-a toilet comprising
		-a bowl to receive excreta (Staton: figure 1; para. 24; Smart urinal receiving urine.);
	-two or more sensors configured to detect properties of the excreta from a pre-qualified user (Staton: para. 28; para. 34; para. 42; Multiple sensors in the smart urinal.); and
	-a bowl clearing mechanism to dispose of the excreta (Staton: para. 40; Automatic flushing capability.);
	-a station processor configured to receive signals from the two or more sensors and from the user identification unit to create excreta event data for the identified pre-qualified user (Staton: figure 5, investigative computer; para. 47; para. 49; The health screener evaluates the readings obtained from the sensors.);
	-a station data communication unit (Staton: figure 5, 204; para. 47);
-a central base (Staton: para. 63) comprising:
(Staton: para. 63; Entity computer in network communication with the investigative computer of the smart urinal.);
	-a central base data storage unit configured to store excreta event data (Staton: para. 73; The urinalysis results stored on a cloud.);
	-a central base data processor configured to process the excreta event data for each pre-qualified user and produce health and wellness data for that pre-qualified user (Staton: figure 7; para. 74; The cloud stores the record and recommendations generated from the analysis.);
	-a central base data reporting unit configured to report health and wellness data to the appropriate pre-qualified user (Staton: para. 66; The alert generator contacts the appropriate third party based on analysis.).
As per claim 4, the system of claim 1 is as described.  Staton further teaches wherein the user identification unit employs a signal transmitted from the user’s smart device (Staton: para. 50; A user interacts with the smart urinal with the mobile computer.).
As per claim 7, the system of claim 1 is as described.  Staton further teaches wherein the user identification unit employs bioinformatic identification (Staton: para. 50; The user may provide a biometric sample to verify.).
As per claim 13, the system of claim 1 is as described.  Staton further teaches wherein the properties detected from the excreta are selected from the group consisting of; level of glucose in urine; level of protein in urine; identification of proteins in urine; level of various salts in urine; urine flow; urine volume; urine color; urine temperature; fecal volume; fecal density; fecal color; fecal temperature; gas identification and volumes; blood in feces and combinations thereof (Staton: figure 7, health screener results)
As per claim 16, the system of claim 1 is as described.  Staton further teaches wherein the central base data processor is configured to identify trends in users’ health and wellness data (Staton: para. 32; determine trends in the collected information to determine disorders.).
As per claim 17, the system of claim 1 is as described.  Staton further teaches wherein the pre-qualified user receives reports on the health and wellness data digitally (Staton: para. 96; The analysis portal may display the urinalysis.).
As per claim 18, the system of claim 1 is as described.  Staton further teaches wherein the system further comprises an app running on the user’s smart device (Staton: para. 50-51; mobile application) configured to cooperate with other parts of the system to perform at least two of the following functions:
-identifying the user as a pre-qualified user (Staton: para. 50; Verify the user against the database of authorized users.);
-identifying the station as in-network;
-locating an in-network station;
-receiving and displaying reports based on the health and wellness data;
-creating periodic reports summarizing the health and wellness data;
-creating reports comprising trends detected in the health and wellness data;
-comparing measured properties of the excreta with predetermined levels (Staton: para. 49);
-comparing properties of the excreta with prior levels for the user (Staton: para. 75; compared against initial sample);
-receiving a notification when any of any of the health and wellness data is outside a parameter set by the user (Staton: para. 60);
(Staton: para. 60);
-sending a notification to at least one individual, pre-selected from family members, friends and healthcare providers, when any of the health and wellness data are outside a pre-set parameter (Staton: para. 66);
-providing the user with instructions to ameliorate or prevent a condition detected from the health and wellness data; and
-providing the user with a plurality of reporting options, depending on the user’s health and wellness goals.
As per claim 19, the system of claim 1 is as described.  Staton further teaches wherein the station is configured to allow users who are not pre-qualified to access the toilet function of the station (Staton: para. 96).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 8-12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Staton et al. (U.S. Publication No. 2018/0163388) in view of Sarkis, Jr. et al. (U.S. Publication No. 2014/0014720).
As per claim 2, the system of claim 1 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the pre-qualification mechanism involves group membership, whereby individuals become pre-qualified users by being members of a particular group (Sarkis: para. 9).
One of ordinary skill in the art would have recognized that applying the known technique of Sarkis would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sarkis to the teachings of Staton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying group memberships to the monitoring system to Staton teaching a smart urinal for monitoring health would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a convenient way to keep employees or members of a group on a track to optimize their health.
As per claim 3, the system of claim 2 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the particular group is selected from patients of a healthcare practice, members of a fitness club, employees of a company, individuals insured by a certain provider, and residents of a care facility (Sarkis: para. 9).
It would have been obvious to one of ordinary skill in the art to include in the wellness monitoring system of Staton the specific types of members to monitor as taught by Sarkis since the claimed invention is merely a combination of old elements, and in the combination each 
As per claim 5, the system of claim 1 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the user identification unit scans an optically readable code (Sarkis: para. 41-42).
The sole difference between Reference 1 and the claimed subject matter is that Staton does not disclose an optically readable code. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the scanning of membership card of Staton the scanning of an optically readable code of Sarkis.  Thus, the simple substitution of one known element for another produces a predictable result rendering the claim obvious.
As per claim 6, the system of claim 1 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the user identification unit scans a magnetically readable code (Sarkis: para. 41-42).
The motivation to combine the teachings is same as claim 5.
As per claim 8, the system of claim 1 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the user identification unit employs an optically readable code, which is scanned by the user’s smart device and transmitted to the central base, (Sarkis: para. 6; The user scans the code, which could be on his phone, to be verified against a database of authorized users to operate the machine.).
The motivation to combine the teachings is same as claim 5.
As per claim 9, the system of claim 1 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the pre-qualification mechanism is configured for a user to register with the system on-the-spot (Sarkis: para. 35).
One of ordinary skill in the art would have recognized that applying the known technique of Sarkis would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sarkis to the teachings of Staton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying on-the-spot registration to the monitoring system to Staton teaching a smart urinal for monitoring health would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a convenient way for users to take control of their health and wellbeing.
As per claim 10, the system of claim 9 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the user purchases an on-the-spot registration (Sarkis: para. 35).
The motivation to combine the teachings is same as claim 9.
As per claim 11, the system of claim 1 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the pre-qualification mechanism involves a paid (Sarkis: para. 17; para. 33; User identification device given to the user for a nominal fee or being part of a membership.).
The motivation to combine the teachings is same as claim 11.
As per claim 12, the system of claim 11 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the paid subscription provides access for the user to all of the stations in the system, regardless of location (Sarkis: para. 25; The machines are deployed at multiple locations and the user can use their identification devices to access to kiosks.).
The motivation to combine the teachings is same as claim 2.
As per claim 14, the system of claim 1 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the station further comprises additional sensors that measure non-excreta properties of the pre-qualified user and wherein those non-excreta properties are used by the central base processor to produce the health and wellness data (Sarkis: para. 16; para. 48; blood pressure reading, pulse rate, etc. is analyzed to provide an average.). 
One of ordinary skill in the art would have recognized that applying the known technique of Sarkis would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sarkis to the teachings of Staton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying on-the-spot registration to the monitoring system to Staton teaching a smart urinal for monitoring health would have been recognized by those of ordinary skill in the art as resulting in 
As per claim 15, the system of claim 14 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the health and wellness data other than from the excreta are selected from the group consisting of body temperature, body weight, pulse rate, blood pressure, skin color, skin conditions and combinations thereof (Sarkis: para. 16).
It would have been obvious to one of ordinary skill in the art to include in the wellness monitoring system of Staton the specific types of measurements to monitor as taught by Sarkis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combinations were predictable.  It would have been obvious that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
As per claim 20, the system of claim 1 is as described.  Staton does not explicitly teach the following, however, Sarkis teaches wherein the health and wellness data reported to the pre- qualified user is printed at the station and delivered to the pre-qualified user (Sarkis: para. 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a printed wellness report as taught by Sarkis within the wellness monitoring system of Staton.  As in Staton, it is within the capabilities of one of ordinary skill in the art to print out a wellness report as taught by Sarkis.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasai et al. – U.S. Publication No. 2021/0134464
Carbo et al. – U.S. Publication No. 2013/0031030
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626